Citation Nr: 1241967	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-11 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1979, and from August 1980 to July 1987.  She also had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma Army National Guard.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in part, denied the Veteran's service-connection claims for a low back disability, right and left knee disabilities, and a psychiatric disability.  The Veteran disagreed with each of these determinations, and perfected an appeal as to all four issues.

The Board has remanded the Veteran's appeal on three prior occasions, first in June 2008, and again July 2009 and October 2011.  Each remand instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA examinations so that the current nature and etiology of his claimed disabilities could be assessed.  Unfortunately, it appears that following the Board's first two remand decisions, the record failed to confirm that the Veteran received timely notification of his examination dates.  Indeed, the Veteran failed to report to both scheduled examinations.  As such, the Board remanded the Veteran's appeal a third time in October 2011 so that these VA examinations could be rescheduled.   

The Veteran failed to report to his most recently scheduled VA examinations.  As such, the Appeals Management Center (AMC) readjudicated the Veteran's claims based on the record as it currently exists in an October 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board sincerely regrets having to remand the Veteran's appeal another time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

Notice

As noted above, the Board remanded the Veteran's appeal most recently in October 2011 so that the Veteran may be afforded VA examinations addressing the current nature and etiology of his claimed disabilities.  In that October 2011 decision, the Board specifically instructed the agency of original jurisdiction (AOJ) to furnish the Veteran a letter providing timely notification of the date, time, and place of his rescheduled VA examinations.  The letter was to be sent to the Veteran's current address, as identified in prior correspondence dated in June 2009.  

It appears that initial attempts to schedule the Veteran for VA orthopedic and psychiatric examinations in November 2011 were unsuccessful.  Significantly however, the Veteran submitted a letter in February 2012 specifying that he had a new address.  In this letter, the Veteran specifically requested "a complete eval[uation] in [the] Oklahoma City, OK Vet Center as soon as possible . . . ."  See the Veteran's February 22, 2012 handwritten letter.  

In a letter dated August 16, 2012 [sent to the address specified in the Veteran's February 2012 letter], the AMC informed the Veteran that examinations at the VA medical facility nearest to him were going to be scheduled, and that he will be separately notified of the date, time and place.  Apparently, the AMC cancelled these examinations on August 17, 2012 due to "incorrect jurisdiction."  

An October 12, 2012 memorandum from the AMC notes that other VA examinations were scheduled for the Veteran on August 30, 2012 to take place on September 16, 2012 at the Oklahoma City VAMC, but that these were cancelled because the Veteran failed to report.  Unfortunately there is no documentation in the Veteran's physical or electronic claims folder confirming that the Veteran was notified of the date, time and place of these examinations at his current address.  

The AMC issued an SSOC adjudicating the Veteran's claims based on the evidence of record in October 2012.  Notably, the AMC sent copies of this SSOC to the Veteran at a former address, and not his current address as specified in the Veteran's February 2012 letter.  As a result, the SSOC has been returned to the VA as undeliverable by the Post Office.

In an October 2012 brief, the Veteran's representative indicated that the Veteran was notified of his most recent VA examination date [September 26, 2012] in a letter dated August 16, 2012.  As noted above however, the August 16, 2012 letter sent from the AMC did not specify any dates, times or locations for the Veteran's examinations.  Rather, it simply notified the Veteran that he will be scheduled for examinations, and indicated that separate correspondence [which is not of record] will be sent to him specifying the time, date and location of the examinations.

The evidence of record, once again, does not show that the Veteran received notice of his scheduled VA examinations at his current address of record.  Indeed, in light of the fact that the AMC has sent correspondence in the form of a SSOC to the Veteran's incorrect address as recently as October 2012, coupled with the fact that the Veteran's representative has incorrectly suggested that the Veteran was adequately notified of these scheduled examinations by the AMC's August 16, 2012 notice letter discussed above, the Board believes that another remand is required in this case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  As noted above, the Veteran has submitted correspondence to VA this year identifying both a new address and a specific desire to show for a VA examination.  On remand, the AOJ must send the Veteran notice of his newly scheduled examinations dates to this new address, identified in correspondence from the Veteran dated February 22, 2012, or any new address provided by the Veteran.  A copy of this notice must be associated with either the Veteran's physical or electronic claims folder.
Examinations

As discussed in the Board's October 2011 remand, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381   (Fed. Cir. 2003).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He has 
reported that he fell and injured his low back in Augsburg, Germany, in 1982, and that he had another bad fall from the top of a helicopter in Newburg, New York, in 1984.  He reported that his knees were "very bad" from running, both in active service and in National Guard service.  The Veteran also reported going through severe stress, and having nervous problems in active service, and that he no longer worked and was medically discharged from the National Guard. 

Service treatment records dated in March 1974 show complaints of left knee pain. The Veteran reportedly jammed his left knee a couple of times while motorcycle racing.  He reported that his whole knee hurt while running.  His knee also was stiff in the morning, and became progressively more painful as the day progressed. Examination revealed good range of motion, and pain and tenderness were noted in aspects of the knee joint.  The in-service assessment was tibial collateral ligament strain with possible involvement of ligamentum patellae bursea.

Service treatment records dated in June 1978 show that the Veteran was concerned about his nerves, and that he reported having nervous problems while driving a busload of children.  He reportedly felt very insecure in heavy traffic, and became shaken and drenched with sweat.  The physician noted that the Veteran spoke in an excitedly loud voice, and appeared very tense and nervous. 

Service treatment records dated in November 1985 show complaints of low back pain, and an assessment of radicular pain syndrome with no symptoms now and no suspicion of serious organic disease.  X-rays revealed sacralization of the L5 vertebral body.  There was no evidence of spondylosis or spondylolisthesis.

National Guard treatment records dated in December 1991 show an assessment of chondromalacia patella of the right knee, and complaints of recurrent back pain occasionally when lifting.  In March 2003, the Veteran reportedly had difficulty with performing his duties because of problems with low back pain and other physical ailments.  Records show that he was medically discharged from the National Guard based on his current medical condition of stress-induced anxiety, depression, low back injury, and knee pain caused by osteoarthritis.

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2012).

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current low back disability, disability of both knees, and any psychiatric disability-to include whether the initial onset occurred during active service, or if the disease or injury is otherwise related to his active service, or is a residual of injury during INACDUTRA during National Guard service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Furnish to the Veteran a letter providing timely notification regarding the date, time, and place of rescheduled VA examinations. The letter should be sent to the Veteran's current address, as identified by him in correspondence received in February 2012, or to a more recent address if supplied by the Veteran.  A copy of this letter, showing the exact date, time and location of the Veteran's scheduled hearings, should be associated with the Veteran's physical or electronic claims folder.  

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of left knee pain, right knee pain, and low back pain, as well as the likely etiology of such disease or injury.  The claims file must be made available to the examiner for review.  The examiner is requested to determine the following:

(a) Regarding the left knee, whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in ACDUTRA, or is the result of disease or injury incurred or aggravated during active service-to specifically include the in-service assessment of tibial collateral ligament strain in March 1974, or other incident in service to include running, as reported by the Veteran; 

(b) Regarding the right knee, whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in ACDUTRA, or is the result of disease or injury incurred or aggravated during active service-to specifically include running, as reported by the Veteran; 

(c) Regarding the low back, whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in ACDUTRA, or is the result of disease or injury incurred or aggravated during active service-to specifically include the in-service complaints of low back pain and assessment of radicular pain syndrome in November 1985, or other incident in service; and 

(d) Whether it is at least as likely as not (50 percent probability or more) that any such disability of either knee is a residual of injury while running during INACDUTRA in National Guard Service, or that any such disability of the low back is a residual of injury while lifting weights during INACDUTRA in National Guard Service.  If other causes are more likely, those should be noted.

The examiner(s) should reconcile any opinion with the service treatment records and National Guard treatment records (described above), and with the opinions of a May 2011 VA physician who reviewed the claims file.  The examiner(s) should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file. 

3.  Schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner to review in conjunction with the examination. 

The examiner should identify any current psychiatric disability, and should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability, to include depression, had its onset during the Veteran's active service, or within the first post-service year; or, is otherwise the result of a disease or injury in active service-to specifically include in-service complaints of nervousness in June 1978.  The examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, including the May 2011 VA physician's opinion.  The examiner should provide a rationale for the opinions.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  However, the Veteran is advised that failure to report for any scheduled examination, without good cause, may result in the denial of his claims.  38 C.F.R. § 3.655  (2012). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


